Citation Nr: 1036864	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-07 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for bilateral pes planus on the 
grounds that the evidence submitted was not new and material.

A video conference hearing was held in September 2010 with the 
Veteran in Cleveland, Ohio, before the undersigned Veterans Law 
Judge, sitting in Washington, D.C., who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The issue of entitlement to service connection for pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2005 rating decision that 
declined to reopen a claim of service connection for bilateral 
pes planus.

2.  Evidence received since the July 2005 rating decision, when 
considered with previous evidence of the record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that declined to reopen the 
Veteran's claim for service connection for bilateral pes planus 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a claim 
for service connection for bilateral pes planus.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.326 (2009); see also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The 
Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 C.F.R. § 3.159(b)(1), removes the portion of 
the regulation which states that VA will request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is reopening the Veteran's claim, 
representing a full grant of the issues to be decided on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, the Board finds that any such error was harmless and 
it will not be further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).

In general, if new and material evidence is presented or secured 
with respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Only evidence 
presented since the last final denial on any basis will be 
considered in the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Historically, the Veteran was originally denied service 
connection for bilateral pes planus in an April 1955 rating 
decision.  The Veteran sought to reopen his claim in December 
2004, and the RO declined to reopen the Veteran's claim in a 
rating decision dated July 2005.  The Veteran filed a timely 
notice of disagreement (NOD) in response to the July 2005 rating 
decision, but subsequently withdrew his pes planus claim in a 
March 2006 statement.  In May 2006, the Veteran again sought to 
reopen his claim for service connection for pes planus.  He was 
denied in a rating decision dated October 2006 which was 
essentially confirmed and continued in an April 2007 rating 
decision.  The Veteran then filed a timely NOD and substantive 
appeal of the October 2006 rating decision.

In reaching a determination on whether the claim should be 
reopened, the Board must consider the reason for the prior 
denial.  In essence, at the time of the original denial in April 
1955, the RO found that pes planus was noted at induction but was 
not shown to have been aggravated by service.  In the July 2005 
denial, the RO found that new and material evidence had not been 
submitted.

Since the prior final decision, new evidence has been added to 
the record.  VA and private treatment records from 2006 reflect 
complaints and treatment of flat feet.  VA records dated 
September 2006 include a report from the Veteran of a history of 
painful feet since his time in the Navy.

The Veteran submitted a September 2008 letter from Dr. C.T., his 
treating podiatrist.  Dr. C.T. stated that the Veteran presented 
with a pes planovalgus deformity with degenerative changes 
bilaterally.  He felt that, while there was obviously a  
hereditary component to the Veteran's condition, the Veteran's 
duties in service from 1952 to 1954 may have contributed to his 
current painful condition.

The Veteran also testified at a videoconference hearing in 
September 2010.  He stated that he was born with flat feet.  
Prior to service, he wore supportive footwear but was not 
specifically treated for the condition.  During service, he 
served aboard a submarine, and his duties included being a look-
out on the bridge during battle maneuvers.  During a dive, the 
bridge would be cleared as quickly as possible, and the crew 
would descend into the submarine via a ladder.  However, because 
the drills were timed, the Veteran slid down the ladder rails, 
and would hit the deck from a height of 8 to 10 feet.  He 
believed that repeating this exercise aggravating his condition 
and resulted in the problems he currently experienced.

The Board finds that the evidence received since the last final 
decision, particularly the opinion of Dr. C.T., is new and 
material.  The evidence was not previously of record and raises a 
reasonable possibility of substantiating the Veteran's claim 
because it goes to a previously unestablished fact of whether the 
Veteran's pes planus disability was aggravated by service. 

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  However, as discussed in the Remand below, the Board 
finds that additional evidentiary development is necessary on the 
issue of entitlement to service connection for bilateral pes 
planus.


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral pes planus is reopened; the 
appeal is granted to this extent only.


REMAND

As noted above, in order to establish service connection for a 
claimed disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran was diagnosed with asymptomatic pes planus of 3 
degrees during his induction examination in September 1952.  
Service treatment records are otherwise negative for any 
complaints, treatment, or diagnoses related to pes planus or 
other disabilities of the feet.  However, as discussed above, the 
Veteran contends that his condition was aggravated by his duties 
in service.  VA and private treatment records reflect treatment 
for the condition through 2006.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has indicated through several statements that 
he has had difficulty with his feet since service.  As noted 
above, VA treatment records reflect complaints of foot problems.  
The Veteran has not been afforded a VA examination to address his 
claimed bilateral pes planus.  In light of the "low threshold" 
as announced in McLendon v. Nicholson, the Board finds that 
remand for a VA examination is necessary to determine if pes 
planus was aggravated by duties performed in service.

The Veteran also testified that he received treatments from Dr. 
R.M. and Dr. M.J. at the University Hospital in Cleveland in 
2001.  Those records have not been associated with the claims 
file.  Therefore, on remand, the Veteran should be afforded the 
opportunity to submit those records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should request that the 
Veteran provide records of treatment for his 
feet received from any private health care 
providers after service, treatment he 
received from the University Hospital in 
Cleveland in 2001; or that he provide 
information sufficient for VA to identify and 
request such records on his behalf, including 
the name and address of the treating 
physician, as well as dates of treatment.  If 
such records require a signed release, the 
AMC/RO should secure such from the Veteran.  
All attempts to obtain these records should 
be documented in the claims file.  If the 
search for such records has negative results, 
the AMC/RO should notify the Veteran and 
place a statement to that effect in the 
Veteran's claims file.

2.  The Veteran should be scheduled for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of his 
bilateral pes planus.  After a review of the 
claims folder, to specifically include the 
Veteran's September 2010 hearing testimony, 
the examiner should address the following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran has a bilateral pes planus disability 
that was aggravated or permanently worsened 
by active service.

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed. A complete rationale for any 
opinion expressed should be provided.  If an 
opinion cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

3.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated. If any claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative. After the Veteran has 
had an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


